DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 03/22/2021, with respect to claims 1-4, 6-13, 15-18, and 20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-4, 6-13, 15-18, and 20 under 35 U.S.C. § 112(b), 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) Gabriel R. de Campos et al., IEEE DOI: 10.1109/ITSC.2014.6957763 and previously disclosed prior art reference(s) OIDA, MILLER and SEALLY. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gabriel R. de CAMPOS et al., IEEE DOI: 10.1109/ITSC.2014.6957763 herein further known as Campos in view of  OIDA et al., US 20100222960, herein further known as Oida.
Regarding claim 1, 11, and 16, Campos discloses a system and a method, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (at least page 652, paragraph V. COLLISION DETECTION, the uncertainty is not captured as an uncertainty on the collision point, but rather as the uncertainty on the computation of the distance the ego vehicle can travel over that time, AND at least page 653, paragraph VII. RESULTS AND SIMULATIONS, the first defines the confidence factor on the collision’ probability computation) to: upon determining a front threat number exceeds a threat threshold  (at least page 652, paragraph V. COLLISION DETECTION, in order to guarantee a certainty level on the threat assessment, a user-defined threshold C1 will be considered), the front threat number being a likelihood of a collision between a turning host vehicle and a front point of an oncoming target (page 651, paragraph IV. MOTION PREDICTION, Regarding the ego vehicle (and identically for the other vehicle), the UKF consists of two alternating steps: (i) a-priori estimation using a motion model to generate the ego’s (or the other vehicle’s) states at future time steps; (ii) a-posteriori estimation, AND page 2, see also at least FIG. 4), determine a rear time to collision between the turning host vehicle and a rear point of the oncoming target (Define dc and tc as the distance and time to collision (i.e. rear time to collision), respectively. Furthermore, let ∆ tc denote the time needed for the other vehicle to leave the collision area, see also at least FIG. 4) based on a yaw rate of the turning host vehicle (page 650, paragraph III. VEHICLE MODEL, ego vehicle is equipped with inertial sensors that measure its own speed, acceleration and yaw rate, see also at least FIG. 3, and equation 2); and upon determining that the rear time to collision is below a time threshold (page 650, paragraph III. VEHICLE MODEL, define x-bar- as the state vector of the other vehicle, defined by augmenting -with the position of the rear bumper, see also at least equation 3), actuate a component based on a rear threat number for the oncoming target, the rear threat number being a likelihood of collision between the turning host vehicle and the rear point of the oncoming target (page 649, paragraph I. INTRODUCTION, this paper proposes an active-safety system for frontal collisions detection and prevention/mitigation targeting the following objectives: (i) Design of a probabilistic path prediction of the surrounding vehicles; (ii) Develop an efficient probabilistic collision detection algorithm (i.e. likelihood of collision); (iii) Assess, in a formal and robust way, the necessity of an intervention (i.e. actuate a component); (iv) Overtake the driver if considered necessary, see also at least FIG. 2).
Campos discloses a system and a method, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor. 
However in the case that it is interpreted that Campos fails to explicitly disclose a system and a method, comprising a computer including a processor and a memory, the memory storing 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a system and a method, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor in order to perform support control to support the driver in accordance with the risk potential, and perform assist control to an increase of the risk potential.
Regarding claim 2, Campos discloses all elements of claim 1 above.
Campos discloses further a system wherein the instructions further include instructions to determine an overall threat number based on the rear threat number and the front threat number (at least page 652, paragraph V. COLLISION DETECTION, combining the predictions given by the UKF with equations (4) and (5) (i.e. overall threat number), the probability of a collision can then be computed, see also at least FIG. 4)
Regarding claim 10, Compos discloses all elements of claim 1 above
Compos discloses further a system wherein the instructions further include instructions to determine the rear time to collision based on a predicted rear longitudinal distance (page 650, paragraph III. VEHICLE MODEL, define X-bar 
Claims 3, 4, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Compos in view of OIDA et al., US 20100222960, herein further known as Oida.
 Regarding claim 3, 12 and 17, Compos discloses all elements of claims 2, 11 and 16 above.
However, Compos does not explicitly disclose wherein the overall threat number is based on a threat multiplier that is based on the rear threat number.
Oida teaches a system and a method wherein the overall threat number is based on a threat multiplier that is based on the rear threat number (paragraph 155, as the risk potential RP becomes higher, the driving operation inducement control weight (i.e. multiplier) is increased until the inducement control weight is saturated at a maximum equaling one.
Therefore, from the teaching of Oida it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Compos to include the overall threat number is based on a threat multiplier that is based on the rear threat number in order to perform support control to support the driver in accordance with the risk potential, and perform assist control to an increase of the risk potential.
Regarding claim 4, 13, and 18, Compos discloses all elements of claim 3, 12 and 16 above.
However, Compos does not explicitly disclose wherein the instructions further include instructions to set the threat multiplier to zero when the rear threat number is below a rear threat threshold.
Oida teaches a system and a method wherein the instructions further include instructions to set the threat multiplier to zero when the rear threat number is below a rear threat threshold (paragraph 176, when the accelerating operation is performed by the driver, the rear risk potential RPb becomes lower, and controller 50 terminates the inducing operation (i.e. set the threat multiplier to zero) at step P104, see also at least FIG. 10).
Therefore, from the teaching of Oida it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Compos to provide instructions to set the threat multiplier to zero when the rear threat number is below a rear threat threshold in order to perform support control to support the driver in accordance with the risk potential, and perform assist control to an increase of the risk potential.
Claim 6-8, 15,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Compos in view of MILLER et al., US 20160362104, herein further known as Miller.
Regarding claim 6, Compos discloses all elements of claim 1 above.
	However, Compos does not explicitly disclose a system wherein the instructions further include instructions to determine the rear threat number when a predicted lateral distance from the host vehicle to a rear corner of the oncoming target is below a distance threshold.
	Miller teaches a system wherein the instructions further include instructions to determine the rear threat number when a predicted lateral distance from the host vehicle to a rear corner of the oncoming target is below a distance threshold (paragraph 59-63, equations use corner indexes .lamda., .mu. to refer to the corners of the host vehicle 101 (.lamda.) and the target vehicle (.mu.), with the minimum distance d**, the computing device 110 may calculate whether the host vehicle 101 will potentially collide with the target vehicle 101 and/or whether the host vehicle 101 or the target vehicle 101 will clear the crossing zone. If d**(.lamda., .mu.)>d.sub.th, i.e., the shortest distance between the host vehicle 101 and the target (and there is a likely threat of collision when the distance is below a threshold distance) AND paragraph 88-89, process 200 detects a potential collision and mitigating the collision, computing device 110 may select to use the left side collectors 160 (i.e. lateral), Lidar and the camera may be used to estimate the transition from longitudinal to lateral movement, e.g., when turning, as the camera and lidar can detect planes of the target vehicle (i.e. predicted lateral distance) which may change shape during the intersection, various data collectors 110 can be used to determine that a target object, e.g., another vehicle, is within a predetermined distance, e.g., ten meters, twenty meters, etc., of the host vehicle (i.e. a distance threshold).
Therefore, from the teaching of Miller it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Compos to include instructions to determine the rear threat number when a predicted lateral distance from the host vehicle to a rear corner of the target is below a distance threshold in order to determine trajectories for one or more traffic scenarios involving a host vehicle and/or a target vehicle, where the target vehicle is turning during the traffic scenario, and where a target vehicle is closing on the host vehicle.
Regarding claim 7, 15, and 20, Compos discloses all elements of claim 1, 11 and 16 above including wherein the instructions further include instructions to determine the rear time to collision when the front threat number exceeds the threat threshold.
However, Compos does not explicitly disclose a system or a method wherein the instructions further include instructions to determine the rear time to collision when the front threat number exceeds the threat threshold for a first time in a turn.
for a first time in a turn (paragraph 20, computer 110 may be programmed to scalably receive and fuse (or integrate) collected data from some or all of the various data collectors 105 included in a vehicle 101, data collectors 105, and hence data collected therefrom, may be added and/or removed from a set of data collectors 105 being used from a first determination (i.e. first time in a turn) to a second determination of whether a collision is detected).
Therefore, from the teaching of Miller it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Compos to include instructions further include instructions to determine the rear time to collision when the front threat number exceeds the threat threshold for a first time in a turn in order to determine trajectories for one or more traffic scenarios involving a host vehicle and/or a target vehicle, where the target vehicle is turning during the traffic scenario, and where a target vehicle is closing on the host vehicle.
Regarding claim 8, Compose discloses all elements of claim 1 above.
However, Compos does not explicitly disclose a system wherein the rear threat number is a brake threat number.
Miller teaches a system wherein the rear threat number is a brake threat number (paragraph 70, the computing device 110 may determine the acceleration threat number ATN, the brake threat number BTN, and the steering threat number STN for the host vehicle 101 and the target vehicle 101, and based on the threat numbers ATN, BTN, STN, which may be combined into a single threat number TN, actuate vehicle 101 countermeasures).
Therefore, from the teaching of Miller it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Compos to include herein the rear threat .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Compos in view of SEALLY, US 20170300049, herein further known as Seally.
Regarding claim 9, Oida discloses all elements of claim 1 above which includes a system to actuate a component based on a rear threat number is below a rear threat threshold. 
However Oida does not explicitly disclose a system wherein the instructions further include instructions to actuate a steering component to complete a turn when the rear threat number is below a rear threat threshold.
Seally teaches a system wherein the instructions further include instructions to actuate a steering component to complete a turn when the rear threat number is below a rear threat threshold (paragraph 80, headway data are maintained, enabling the system to enforce a consistent minimum headway between vehicles, this ensures that vehicles maintain a consistent distance apart, lower headway values enable more precision in the vehicle control, at a higher risk of collision, AND paragraph 71, profiles are maintained, such that each vehicle receives data enabling it to execute the correct turn at the appropriate time. Many vehicle types have a significant array of sensors and require less data to perform the appropriate turn, vehicles that require additional information a full set of turn angles related to either distance or time is provided, which the vehicle inputs into its steering control system).
Therefore, from the teaching of Seally it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Compose to further include instructions to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.C.B./            Examiner, Art Unit 3669                                                                                                                                                                                            

	/NICHOLAS K WILTEY/            Primary Examiner, Art Unit 3669